Citation Nr: 0903156	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, asserted to be secondary to service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

2.  Entitlement to service connection for a left shoulder 
disability, asserted to be secondary to service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

3.  For the period prior to December 1, 2008, entitlement to 
a rating in excess of 50 percent for bilateral pes planus 
with mild heel valgus and bilateral hallux valgus.

4.  Entitlement to restoration of a 50 percent rating for 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In September 2003, the RO denied service 
connection for the right and left shoulder disability, and a 
claim for TDIU.  In March 2004, the veteran appeared at a 
hearing at the RO before the undersigned. 
Then in a May 2005 decision, the Board denied the veteran's 
service connection claims for the right and left shoulder 
disability, and a claim for TDIU.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Subsequently in an October 2006 
Order, the Court vacated the May 2005 Board decision, and 
remanded the case to the Board for further proceedings 
consistent with an October 2006 Joint Motion for Remand.  In 
April 2007, the Board remanded the case to the RO for 
additional development.

In an August 2005 rating decision, the RO continuued the 50 
percent evaluation for bilateral pes planus with mild heel 
valgus and bilateral hallux valgus.  

The issue of restoration of the 50 percent rating is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify you if further action is required on your 
part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right shoulder disability is not shown to be causally 
or etiologically related to the veteran's service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

2.  A left shoulder disability is not shown to be causally or 
etiologically related to the veteran's service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

3.  For the period prior to December 1, 2008, the veteran was 
in receipt of the maximum schedular evaluation for bilateral 
pes planus with mild heel valgus and bilateral hallux valgus.

4.  The veteran has not submitted evidence tending to show 
that bilateral pes planus with mild heel valgus and bilateral 
hallux valgus is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  

5.  The veteran's service-connected disability does not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A right shoulder disability is not proximately due to or 
the result of the service-connected bilateral pes planus with 
mild heel valgus and bilateral hallux valgus.
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  A left shoulder disability is not proximately due to or 
the result of the service-connected bilateral pes planus with 
mild heel valgus and bilateral hallux valgus.
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

3.  For the period prior to December 1, 2008, the criteria 
for a rating in excess of 50 percent for bilateral pes planus 
with mild heel valgus and bilateral hallux valgus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 
5284 (2008).  

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2003, July 2003, August 2004, 
July 2005, and May 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In May 2007, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



According to Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In May 2008, the RO sent a letter in compliance 
with Vazquez-Flores. Additionally, the RO readjudicated the 
veteran's claim for an increased rating for bilateral pes 
planus with mild heel valgus and bilateral hallux valgus in 
Supplemental Statements of the Case in July 2008 and 
September 2008, and in the November 2008 rating decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Left and Right Shoulder Disabilities

The veteran contends that he has right and left shoulder 
disabilities related to his service-connected bilateral pes 
planus with mild heel valgus and bilateral hallux valgus.  He 
asserts that in March 1998 while at work, he was walking down 
a hallway to the bathroom.  He noticed that the plant was on 
fire and started to run to get out of danger but stumbled and 
fell on his shoulder.  He feels that his service-connected 
foot disability had a lot to do with the accident.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

As an initial matter, the Board notes that the veteran does 
not contend nor does the evidence show that his bilateral 
shoulder disability was incurred in or aggravated as a result 
of service.  The Board will, thus, only consider the 
veteran's claim for service connection on a secondary basis. 

The veteran has a current bilateral shoulder disability.  The 
record is replete with treatment records for his bilateral 
osteoarthritic shoulders.  Additionally, the veteran is 
service-connected for bilateral pes planus with mild heel 
valgus and bilateral hallux valgus.  The issue is, therefore, 
whether the veteran's current bilateral shoulder disability 
was either caused or aggravated by his service-connected 
bilateral pes planus.

The record does not show that the veteran's bilateral 
shoulder disability is related to his service-connected 
bilateral pes planus.  Records in the claims folder confirm 
that in March 1998 the veteran was involved in a fall going 
to the bathroom at work when there was a small electrical 
explosion.  At the time, the veteran indicated that he 
injured the full length of the right side of his body.  
Subsequent to the fall, R.E. Lopez, M.D. examined the veteran 
and noted in a report that the veteran complained of pain in 
the right olecranon region, the left forearm, both knees, 
left hip, and low back.  Examination of the veteran showed 
that he walked slowly without a limp and was able to toe-heel 
walk and squat, and there was mild tenderness in the region 
of the left greater trochanter and right lumbosacral region.  
On examination, the spine was normal with normal range of 
motion and without spasm; the arms showed some tenderness on 
the right olecranon but there was no effusion.  There was 
also some tenderness along the ulnar border of both forearms 
and tenderness in both knees but the knees were otherwise 
normal.  X-rays of the lumbar spine, left hip, and left knee 
were all within normal limits.  Dr. Lopez noted that his 
impression was multiple contusions from which the veteran was 
expected to fully recover and return to work.  

Notably absent from the record, however, are any complaints 
or findings related to the shoulders or the upper back during 
the time of his fall.  The evidence demonstrates that the 
veteran complained of hurting the lower portion of his body.  
Even if the veteran's service-connected pes planus caused his 
fall as he asserts, there is no evidence that his fall 
resulted in a shoulder injury and certainly no evidence that 
it led to his current bilateral shoulder disability.  
Accordingly, the Board finds that the medical evidence is 
against the veteran's claim for secondary service connection 
for his left and right shoulder disabilities.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's secondary service connection claim 
because there was no contemporaneous evidence or complaint of 
injury to the shoulder area at the time of his fall.  While 
there is current evidence of a bilateral shoulder disability, 
there is no true indication that it is secondary to his fall 
caused by his service-connected foot disability.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest that he injured his shoulders when he fell due to his 
service-connected foot disability.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has left and right shoulder disabilities secondary 
to his service-connected bilateral pes planus) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Pes Planus 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected bilateral pes planus with 
mild heel valgus and bilateral hallux valgus has been rated 
under DC 5280-5276.  Under DC 5276, a 20 percent or 30 
percent evaluation is assigned respectively for severe 
unilateral or bilateral acquired flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a, DC 5276.  A 30 percent or 50 
percent evaluation is assigned respectively for pronounced 
unilateral or bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

DC 5280 provides a 10 percent evaluation for severe hallux 
valgus, if equivalent to the amputation of a great toe, or 
for hallux valgus that has been operated on, with resection 
of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries to warrant an evaluation under DCs 5277, 5278, 5279, 
5281, 5282, 5283, 5284.  See 38 C.F.R. § 4.71a, DCs 5277, 
5278, 5279, 5281, 5282, 5283, 5284.

For the period prior to December 1, 2008, the veteran's 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus has been evaluated as 50 percent disabling.  
Therefore, there is no basis for a higher rating under either 
DC 5276, which assigns a maximum 50 percent rating, or DC 
5280, which assigns a maximum 10 percent rating.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the veteran 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Finally, the veteran has not been hospitalized for his 
disability. The veteran has stated on multiple occasions 
(including at VA treatment visits) that he is unable to work 
because of his feet problems and multiple Medical Source 
Statements are of record showing that he is limited in his 
ability to do certain physical activities.  However, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran is currently rated 30 percent disabled due 
to his bilateral pes planus with mild heel valgus and 
bilateral hallux valgus.  He, therefore, does not meet the 
minimum schedular criteria for a TDIU.

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

According to the veteran's various TDIU applications, he 
indicated that he last worked full-time in August 2000 as a 
machine operator.  On a July 2003 form for employment 
information, that employer indicated that the veteran last 
worked for them in August 2000 when the plant closed.  Social 
Security Administration records show that the veteran worked 
as a security guard from August 2001 to July 2002.  He 
reported completing one year of college.  Additionally, the 
record shows that the veteran attended community college from 
September 2001 to June 2002 through VA vocational 
rehabilitation services.  It was determined that it was not 
reasonably feasible for the veteran to achieve a vocational 
goal.  In March 2005, the veteran's vocational rehabilitation 
program was discontinued because he failed to follow through 
with independent living services. 

The veteran's bilateral pes planus with mild heel valgus and 
bilateral hallux valgus was most recently evaluated on VA 
examination in November 2007 as outlined above.  
Additionally, upon examination of the veteran, the examiner 
noted that the veteran should be able to have employment 
based on his history and examination.  Medical Source 
Statements dated in January 2005 and April 2006 noted that 
the veteran was limited in his activities.  He was mainly 
limited in his ability to walk/stand for long periods of time 
due to his feet.  He was impaired in other activities but 
that was due to his non-service connected shoulder 
disability.  Additionally, the veteran was granted Social 
Security Administration benefits solely based on his 
bilateral shoulder disability.  

The veteran asserts that he is unemployable due to his 
service-connected bilateral pes planus with mild heel valgus 
and bilateral hallux valgus, but there is no indication that 
this disability precludes him from gainful employment.  The 
Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the veteran's situation as a 
result of his service-connected disability.  His service-
connected bilateral pes planus with mild heel valgus and 
bilateral hallux valgus may affect his ability to stand and 
walk for long periods of time, but there is no evidence that 
he is unable to perform some type of substantially gainful 
employment specifically as a result of it.  No medical 
professional has ever stated that the veteran's service-
connected bilateral pes planus with mild heel valgus and 
bilateral hallux valgus precludes him from obtaining or 
maintaining employment.  Taking into account his background 
and education, the Board finds that the veteran is not 
precluded from employment. There are jobs which he could 
perform which do not require long periods of time on his feet 
(i.e. sedentary employment).  Therefore, the Board finds that 
the record does not demonstrate that the veteran's service-
connected disability is of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the- 
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).




ORDER

Service connection for a right shoulder disability, asserted 
to be secondary to service-connected bilateral pes planus 
with mild heel valgus and bilateral hallux valgus, is denied.

Service connection for a left shoulder disability, asserted 
to be secondary to service-connected bilateral pes planus 
with mild heel valgus and bilateral hallux valgus, is denied.

For the period prior to December 1, 2008, entitlement to a 
rating in excess of 50 percent for bilateral pes planus with 
mild heel valgus and bilateral hallux valgus is denied.

Entitlement to a TDIU denied.


REMAND

In a November 2008 rating decision, the RO decreased the 
disability evaluation for bilateral pes planus with mild heel 
valgus and bilateral hallux valgus to 30 percent effective 
December 1, 2008.  

The veteran has expressed disagreement with the reduction, 
but the matter has not been addressed in a statement of the 
case.  The RO has not issued the veteran a statement of the 
case (SOC) that addresses this issue, therefore a remand is 
necessary to correct this procedural deficiency. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of restoration of a 50 percent 
rating for bilateral pes planus with mild 
heel valgus and bilateral hallux valgus.  
This should include a citation and 
discussion of 38 C.F.R. § 3.344.  The 
appellant is hereby notified that, 
following the receipt of the SOC 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired. 
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


